DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-18 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 05/24/2022 have been fully considered. The closet prior art of record, Zdepski (US 2006/0107302 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1 and 10 as described below:
Regarding claim 1, A mobile station comprising: a receiver, which, in operation, receives an index indicating a transmission format; circuitry, which, in operation, executes coding processing of data and control information, the coding processing including a code rate adjustment for the data, wherein the code rate adjustment for the data is performed by changing a number of bits of the data with the transmission format depending on whether or not the control information is to be transmitted together with the data; and a transmitter, which, in operation, transmits the data and the control information, of which the coding processing is executed.
Regarding claim 10, A communication method comprising: receiving, by a mobile station, an index indicating a transmission format; executing, by the mobile station, coding processing of data and control information, the coding processing including a code rate adjustment for the data, wherein the code rate adjustment for the data includes changing a number of bits of the data with the transmission format depending on whether or not the control information is to be transmitted together with the data; and transmitting, by the mobile station, the data and the control information, of which the coding processing is executed.
Therefore, the independent claims 1 and 10, together with their respective dependent claims are allowed for the reason given above. 
Claims 2-9 and 11-18 are allowed since they depend on claims 1 and 10 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zdepski (US 2006/0107302 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/2/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473